ie |

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 {

‘UNITED STATES DISTRICT COURT
, SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America | JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987}
Oscar Licea-Lopez Case Number: 3:19-mj-23709
Melissa inom
ndant’s Aftorn ree FE HY AT IGRI,

 

REGISTRATION NO. 88920298

| THE DEFENDANT: SEP i 6 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

  

 

 

 

 

i LEE aIGT SQUAT
L] was found guilty to count(s) SOU Petts ety THCY OF CALIFORNIA
after a plea of not guilty. PUTY

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
L) Count(s) dismissed on the motion of the United States.
IMPRISONMENT |

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

\ TIME SERVED O : days

Assessment: $10 WAIVED Fine: WAIVED -
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

 

the defendant’s possession at the time of arrest upon their deportation pr removal, Job enor & Oe 2.
AS Court spcommends defendant be deported/removed with relative,‘ ''' [Ze charged in case
. PS PA ge % Fu

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. [f ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

fo” ’ . , ,
jf A | , A / ; a f i
Received AMC ht |

DUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-23709

 

 

 
